DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-28, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US 4,779,658) and further in view of Adamson (WO 03/105509) and/or Randall (WO 2016/060851).    
As best depicted in Figure 1, Kawabata is directed to a runflat tire construction comprising a pair of runflat inserts G having a thickness between 4 mm and 12 mm (Abstract and Column 2, Lines 1+).  More particularly, said inserts are defined by a first rubber layer G1 and a second rubber layer G2.  In such an instance, though, Kawabata is silent with respect to the inclusion of an electronic device in said runflat inserts.
However, it is extremely well known and conventional to include electronic devices (e.g. RFID) in tire constructions in order to, among other things, provide tire informational data, as shown for example by Adamson (Page 1, 1st Paragraph) and/or Randall (Paragraph 2).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a 
With respect to claims 21-23, the general disclosures of Adamson and Randall suggest any number of radial placements, including those encompassed by the claimed invention, and Applicant has not provided a conclusive showing of unexpected results for the claimed placements.
	Regarding claims 25-28, Adamson teaches the inclusion of an insulating coating 22 (e.g. butadiene rubber) having a smaller dieletric constant than the surrounding rubber (Page 2, 4th Paragraph and Page 4, last paragraph)  With specific respect to claim 27, said coating is designed to eliminate electric discharges to the surrounding rubber and provide good adherence to both the antenna and the rubber (essentially an adhesive).  One of ordinary skill in the art at the time of the invention would not have expected such a coating to have considerably large mechanical properties given the aforementioned function.  As such, it reasons that the claimed modulus relationship would have been satisfied when modifying the tire of Kawabata with Adamson.
nd paragraph).  Also, the language “outer side of the tire” pertains to a mounted tire, while the claims are simply directed to a tire article (a tire has the capability of being mounted such that either sidewall is an “outer side”).   
Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata, Adamson, and Randall as applied in claim 19 above and further in view of the Admitted Prior Art (APA).
As detailed above, Adamson and Randall recognizes the known inclusion of RF devices in tire constructions to provide any number of information data.  In terms of the structure of such a device, the AA recognizes that such devices are conventionally formed with an electronic chip and a radiating antenna (Paragraph 29).  
Regarding claim 30, Adamson teaches that the antenna body “is a wire formed of spring steel, brass coated spring steel, or spring brass” (Page 2, Lines 5).  This language is seen to correspond with the claimed helical antenna segments.  Also, antennas are commonly joined with a chip by soldering, for example, and such corresponds with the claimed galvanic connection.
5.	Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata, Adamson, Randall, and the APA as applied in claim 29 above and further in view of Arnow (US 3,858,220).  
	As detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to include an RF device in the tire of Kawabata in view of Adamson and/or Randall.  More particularly, Adamson states that “the antenna body can be any body th paragraph).  Figure 1 depicts the presence of antennas connected to a central transponder or radio device. Figure 2 of Randall similarly depicts the presence of a pair of antennas and a RFID transponder in an exemplary construction (Paragraph 31).  A fair reading of these references suggests the general use of any number of antenna arrangements.  Arnow provides one example in which first and second antennas are combined with an additional inductive assembly having a plurality of wire windings (Column 4, Lines 3+).  This would correspond with the primary antenna of the claimed invention.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of antenna configurations given the general disclosure of Adamson and Randall, including that taught by Arnow.
	Regarding claims 32-34, said primary antenna is positioned in a central zone between respective antennas, wherein an axis of all the coils are parallel to each other.  Additionally, Arnow states that an inner diameter of the turns in the inductive assembly (primary antenna) are preferably about the same diameter of the coils in the adjacent antennas (those that correspond with the radiating antenna) (Column 4, Lines 3+). This disclosure includes embodiments in which said turns in the inductive assembly are smaller than those associated with the adjacent coils and such is seen to satisfy an interior arrangement as required by the claims.                         
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 11, 2022